TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 5, 2013



                                      NO. 03-11-00871-CV


        Shalanda D. Moore, J.D.; and Joseph R. Willie, II, D.D.S., J.D., Appellants

                                                 v.

                Riecke Baumann, Receiver and Master in Chancery, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
        VACATED AND DISMISSED -- OPINION BY CHIEF JUSTICE JONES




THIS DAY came on to be submitted to this Court the appellants’ motion to dismiss appeal in

accordance with the parties’ settlement agreement in the above cause, and the Court having fully

considered said motion, and being of the opinion that same should be granted:            IT IS

THEREFORE considered, adjudged and ordered that said motion is hereby granted, and that

the trial court’s November 22, 2011, Order Severing Judgments and its November 22, 2011,

Order Requiring Turnover and Appointing Receiver and Master are vacated without reference to

the merits, and the cause is remanded for further proceedings in accordance with the settlement

agreement of the parties. It is FURTHER ordered that the each party shall pay the costs of the

appeal incurred by that party; that this decision be certified below for observance.